EXHIBIT 10.1

 

 

FIRST AMENDMENT TO LEASE

DATED JULY 6, 2012

 

THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is made this 17th day of July,
2017, by and between SUSANA PROPERTY CO., a California general partnership
(“Lessor”) and UFP TECHNOLOGIES, INC., a Delaware corporation (“UFPT or
Lessee”), as assignee from assignor and lessees, Advanced Materials Group, Inc.,
(“AMG”). Following numerous amendments, Lessor and UFPT entered into a Standard
Industrial/Commercial Single-Tenant Lease-Net (the “Lease”) dated July 6, 2012
between Lessor and Lessee (hereinafter jointly referred to as “Parties”). This
amendment is made with reference to the following facts:

 

RECITALS:

 

A.       Lessor entered into a Lease with AMG whereby Lessor leased to AMG the
entire premises (the “Premises”) commonly known as 20211 Susana Road, Compton,
California.

 

B.       On July 2, 2009, AMG and its subsidiary Advanced Materials, Inc.
(“AMI”) (collectively the “Debtors”) each commenced a chapter 11 bankruptcy case
by filing a voluntary petition with the United States Bankruptcy Court for the
Central District of California.

 

C.       UFPT purchased substantially all of the Debtors’ assets pursuant to a
sale under Section 363 of the United States Bankruptcy Code and assumed the
Lease executed by AMG and AMI as lessees dated August 2, 1994 and thereafter
revised by three subsequent amendments dated on or about November 14, 1999,
August 24, 2004 and May 6, 2005.

 

D.       A Fourth Amendment to Lease was executed by UFPT as Lessee and Lessor
on or about August 29, 2009 with a new expiration date of November 14, 2010

 

E.       A Fifth Amendment to Lease was executed by and between UFPT as Lessee
and Lessor on or about April 29, 2010 with a new expiration date of November 14,
2011.

 

F.        A Sixth Amendment to Lease was executed by and between UFPT as Lessee
and Lessor on or about April 14, 2011 with a new expiration date of November 14,
2012.

 

G.       The Parties hereto, on or about July 6, 2012, executed a new lease with
a five year expiration date of November 14, 2017. Said lease provided, among
other term and conditions, an Option to further extend the expiration date for
five additional years.

 

H.       UFPT by letter to Lessor dated May 1, 2017 timely exercised its Option
as contained in paragraph 52 of the lease referenced in Recital G (above).
Subsequent thereto the Parties discussed the FMV (“fair market value”) of the
leased premises with the intent to establish the new FMV as of the adjustment
date, that is, the lease expiration date (November 14, 2017, see Recital G).

 

I.       Following a mutual exchange of data, written and oral communications,
the Parties made a reasonable determination of the FMV which is now set forth in
this “First Amendment to Lease dated July 6, 2012” and set forth in their
respective emails. This amendment and the stated FMV therein will become the new
“Base Rent” in the Option term and shall be used in calculating further
adjustments on the dates stated in paragraph #52 of the Lease.

 

AGREEMENT:

 

NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH IS HEREBY ACKNOWLEDGED, LESSOR AND UFPT AS LESSEE HEREBY AGREE AS
FOLLOWS:

 

1.             The initial termination date of the Lease is extended for an
additional five (5) years, that is from November 14, 2017 to November 14, 2022.

 


 



2.       The monthly “Base Rent” commencing November 15, 2017 through November
14, 2018 shall be $46,480 and adjusted annually thereafter determined by the
calculations each fiscal year on the dates all as provided in Paragraph III of
the Option to Extend (paragraph #52 of the Lease).

 

3.       Lessor and UFPT agree that but for the specific modifications set forth
in this Amendment, all the terms and provisions of the Lease, as amended, shall
continue and remain in full force and effect. Notwithstanding the foregoing, to
the extent any paragraph, provision, or condition of the Lease provides or is
intended that its effectiveness or use is predicated or limited to dates or
times stated therein or that have lapsed and is not intended to be continuous,
shall be deemed to be deleted and not binding on the parties hereto.

 

4              Lessor and UFPT each represent to the other that the signatories
executing this Amendment have the requisite power and authority to execute this
First Amendment for and on behalf of each of said parties.

 

IN WITNESS WHEREOF, Lessor and UFPT have executed this Amendment on the day and
year first above written.

 

SUSANA PROPERTY CO., a

California general partnership

 



By: /s/ Thomas Schneider   Dated: July 21, 2017   Thomas Schneider       General
& Managing Partner    

 

 

 

UFP TECHNOLOGIES, INC., a

Delaware Corporation

 

By: /s/ Ron Lataille   Dated: July 17, 2017   Ron Lataille       Chief Financial
Officer    



 







 



--------------------------------------------------------------------------------

